DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election, without traverse, of Group 1 (drawn to compounds of Formula I) as set forth in the Requirement for Restriction/Election filed 06/24/22.

4.	The election reads on Claims 1-8, 17, and 19. 

5.	Claims 1-20 are pending.  Claims 9-16, 18, and 20 have been withdrawn from consideration.

Claim Objections
6.	Claim 2 is objected to because of the following informalities:  The claim fails to conclude with a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-8, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which the other claims are dependent upon, recite the chemical group “N-heterocyclic carbene” in several places, the exact scope of which is not clearly defined.  The Office has interpreted the “N-heterocyclic carbene” to mean a nitrogen-containing heterocyclic carbene for the purpose of this Examination.  
Clarification is required.

9.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depict structures for “L” which contain dashed lines only or dashed lines and squiggly lines.  The Office has interpreted the dashed lines in each of the structures to represent the bond to the “M”; however, the significance of the squiggly lines is not clear.   
Clarification is required.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-5, 8, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khramov et al. (Angew. Chem. Int. Ed.  2006, 45, 6186-6189).
	Khramov et al. discloses the following compound which was precipitated from solution (page 6187):

    PNG
    media_image1.png
    160
    261
    media_image1.png
    Greyscale

(Scheme 1, page 6186) such that (for 3b) such that ring B = single unsaturated carbocyclic ring (benzene), ring A = 5-membered N-heterocyclic carbene (with Q = NR1 = N(phenyl)), n = 2, M = Ag, and L = monoanionic ligand (Cl) of Applicant’s Formulae I and Ia; X = CR2 (with R2 = hydrogen).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786